Case 1:20-cv-01271-JPH-DLP Document 36 Filed 07/17/20 Page 1 of 2 PageID #: 284




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

BARBARA TULLY, KATHARINE BLACK,                       )
MARC BLACK, SHELLY BROWN,                             )
DAVID CARTER, REBECCA GAINES,                         )
JANICE JOHNSON, ELIZABETH KMIECIAK,                   )
CHAQUITTA MCCREARY,                                   )
KATHERINE PAOLACCI, DAVID SLIVKA,                     )
DOMINIC TUMMINELLO, and                               )
INDIANA VOTE BY MAIL, INC., individually,             )
 and on behalf of those similarly situated,           )
                                                      )
                         Plaintiffs,                  )
                                                      )
                 -vs-                                 )   Case No. 1:20-cv-01271-JPH-DLP
                                                      )
PAUL OKESON, S. ANTHONY LONG,                         )
SUZANNAH WILSON OVERHOLT, and                         )
ZACHARY E. KLUTZ, in their official                   )
capacity as members of the Indiana                    )
Election Commission, and                              )
CONNIE LAWSON, in her official                        )
capacity as the Indiana Secretary of State,           )
                                                      )
                         Defendants.                  )

STIPULATION OF DISMISSAL OF PLAINTIFFS SHELLY BROWN, JANICE JOHNSON,
                   AND KATHERINE PAOLACCI ONLY

        Plaintiffs, Barbara Tully, Katharine Black, Marc Black, Shelly Brown, David Carter, Rebecca Gaines,

Janice Johnson, Elizabeth Kmieciak, Chaquitta McCreary, Katherine Paolacci, David Slivka, Dominic

Tumminello, and Indiana Vote By Mail, Inc., and Defendants, Paul Okeson, S. Anthony Long, Suzannah

Wilson Overholt, Zachary E. Klutz, and Connie Lawson, by respective counsel, now file their stipulation of

dismissal of Plaintiffs Shelly Brown, Janice Johnson, and Katherine Paolacci only, without prejudice, pursuant

to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, each party bearing their own costs and attorney

fees.
Case 1:20-cv-01271-JPH-DLP Document 36 Filed 07/17/20 Page 2 of 2 PageID #: 285




                                           Respectfully submitted,


                                           s/ Mark W. Sniderman
                                           Mark W. Sniderman
                                           FINDLING PARK CONYERS
                                            WOODY & SNIDERMAN, P.C.
                                           151 N. Delaware Street, Ste. 1520
                                           Indianapolis, IN 46204
                                           Tel: (317) 231-1100
                                           E-mail: msniderman@findlingpark.com

                                           One of the attorneys for Plaintiffs

                                           s/ Jefferson S. Garn
                                           Jefferson S. Garn
                                           Office of the Attorney General
                                           Indiana Government Center South
                                           302 W. Washington St., 5th Floor
                                           Indianapolis, IN 46204-2770
                                           Phone: (317) 234-7119
                                           Fax: (317) 232-7979
                                           jefferson.garn@atg.in.gov

                                           One of the attorneys for Defendants




                                       2
